DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 09/13/22 in response to the non-final Office Action mailed 06/16/22. 
Status of Claims
2)	Claims 1, 6 and 18 have been amended via the amendment filed 09/13/22.
	Claims 2 and 3 have been canceled via the amendment filed 09/13/22.
	Claims 1 and 4-20 are pending.   
	 Claims 1 and 4-17 are under examination.   
Prior Citation of Title 35 Sections
3)	The text of those sections of Title 35 U.S. code not included in this action can be found in a prior Office Action.  
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) Withdrawn
5)	The objection to the specification made in paragraph 9 of the Office Action mailed 06/16/22 is withdrawn in light of Applicants’ amendments to the specification. 
6)	The objection to claim 1 and the objection to claim 6 made in paragraphs 16(a) and 16(b) respectively of the Office Action mailed 06/16/22 is withdrawn in light of Applicants’ amendment to the claims.
Rejection(s) Moot
7)	The rejection of claims 2 and 3 made in paragraph 9 of the Office Action mailed 06/16/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, is moot in light of Applicants’ cancellation of the claims.
8)	The rejection of claim 2 made in paragraph 14 of the Office Action mailed 06/16/22 under 35 U.S.C § 103 as being unpatentable over Katsuragi et al. (US 20160083458 A1, of record) in view of Wada et al. (US 20130084580 A1, of record) as applied to claim 1 and further in view of Choudhary et al. (J. Immunol. 200: 3053-3066, 01 May 2018, of record) is moot in light of Applicants’ cancellation of the claim.
9)	The rejection of claims 2 and 3 made in paragraph 13 of the Office Action mailed 06/16/22 under 35 U.S.C § 103 as being unpatentable over Katsuragi et al. (US 20160083458 A1, of record) in view of Wada et al. (US 20130084580 A1, of record) is moot in light of Applicants’ cancellation of the claims.
Rejection(s) Withdrawn
10)	The rejection of claim 1 made in paragraph 9(a) of the Office Action mailed 06/16/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, is withdrawn in light of Applicants’ claim amendments and/or response. Applicants state that the second antibody is a monoclonal antibody that recognizes a 5-deoxy-5-methylthio-xylofuranose structure of the lipoarabinomannan, and the first antibody is any monoclonal antibody against lipoarabinomannan. 
11)	The rejection of claim 1 made in paragraph 9(b) of the Office Action mailed 06/16/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, is withdrawn in light of Applicants’ amendment to the claim.
12)	The rejection of claim 4-17 made in paragraph 9(d) of the Office Action mailed 06/16/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, is withdrawn in light of Applicants’ amendment to the base claim and/or response.
13)	The rejection of claims 1 and 4-15 made in paragraph 13 of the Office Action mailed 06/16/22 under 35 U.S.C § 103 as being unpatentable over Katsuragi et al. (US 20160083458 A1, of record) in view of Wada et al. (US 20130084580 A1, of record) is withdrawn in light of Applicants’ amendments to claim 1 requiring the second antibody to be a monoclonal antibody that recognizes a 5-deoxy-5-methylthio-xylofuranose structure of the lipoarabinomannan. Applicants’ arguments are considered, but are moot in light of the withdrawal of the rejection and the new art rejection set forth below to address the claim(s) as amended.
14)	The rejection of claims 16 and 17 made in paragraph 15 of the Office Action mailed 06/16/22 under 35 U.S.C § 103 as being unpatentable over Katsuragi et al. (US 20160083458 A1, of record) as modified by Wada et al. (US 20130084580 A1, of record) as applied to claim 1 and further in view of Shimada et al. (US 20170315116 A1, of record) is withdrawn in light of Applicants’ amendments to the base claim 1. Applicants’ arguments are considered, but are moot in light of the withdrawal of the rejection and the new art rejection set forth below to address the claim(s) as amended.


Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
15)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out 
and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

16)	Claims 1 and 4-17 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor or for the pre-AIA  the Applicants regard as the invention.   
	(a)	Claim 1, as amended, is ambiguous and indefinite, because the claim claims both a product and a method of using via the limitations: ‘wherein ….. and M. microti are detected ….’.  Note that a claim which claims both a product and the method step of using the product is indefinite. MPEP 2173.05. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C § 112, second paragraph).
	(b)	Claim 1, as amended (set forth below) via the addition of last four added lines, is ambiguous and indefinite. 

    PNG
    media_image1.png
    462
    713
    media_image1.png
    Greyscale


It is unclear whether the claimed kit is for detecting Mycobacterium tuberculosis as recited in lines 1 and 2 of the claim, or is it for detecting one of or all of M. microti, M. africanum, BCG Pasteur strain, BCG Connaught strain, BCG Tokyo strain, and M. bovis as recited in lines 12 and 13 of the claim. The last four added lines of the claim are inconsistent with the preamble limitations “for detecting Mycobacterium tuberculosis”. Are M. microti, M. africanum, BCG Pasteur strain, BCG Connaught strain, BCG Tokyo strain, and M. bovis recognized as “Mycobacterium tuberculosis” by those of skill in the art?  Claim 1, as amended, is internally inconsistent. The amendments fail to specifically and unambiguously set forth the metes and bounds of the claim such that a skilled artisan would readily be apprised of that which is being claimed. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim. Note that each claim must be definite and complete in and of itself.
	Furthermore, the phrase ‘one or more which is selected …’ is confusing. Applicants should consider deleting the limitation “which is” from within this phrase if that would convey what Applicants are trying to convey via the amendments.
	(c)	Claims 4-17, which depend directly or indirectly from the amended claim 1, are also rejected as being indefinite because of the indefiniteness identified above in the base claim.
Claim(s) Interpretation
17)	The independent claim 1, as amended, is interpreted as a product (kit) claim comprising therein: 
	a label substance to which a first monoclonal antibody against lipoarabinomannan is bound,
a porous carrier having a reaction site holding a second monoclonal antibody that recognizes a 5-deoxy-5-methylthio-xylofuranose structure of the lipoarabinomannan, 
	a compound containing silver and 
	a reducing agent reducing silver ions. 
The “5-deoxy-5-methylthio-xylofuranose structure” recited in the amended claim 1 is interpreted as being the same as the MTX structure of lipoarabinomannan (LAM) as per the description set forth at section [0004] and the last sentence of section [0024] of the instant specification.
The “first” monoclonal antibody against lipoarabinomannan recited in the amended claim 1 is interpreted as one that does not exclude, but encompasses a monoclonal antibody that recognizes a 5-deoxy-5-methylthio-xylofuranose structure of the lipoarabinomannan.
Rejection(s) under 35 U.S.C § 103 
18)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.	
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.
  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.
19)	Claims 1 and 4-15 are rejected under 35 U.S.C § 103 as being unpatentable over Katsuragi et al. (US 20160083458 A1, of record) in view of Wada et al. (US 20130084580 A1, of record), Choudhary et al. (J. Immunol. 200: 3053-3066, 01 May 2018, of record) and Applicants’ admitted state of the prior art. 
	Katsuragi et al. disclosed a tuberculosis detection or diagnostic immunochromatographic kit or a tubercle bacillus detection tool comprising a tuberculosis detection reagent or diagnostic reagent comprising anti-lipoarabinomannan monoclonal antibody (A) produced against M. tuberculosis lipoarabinomannan antigen that specifically binds to lipoarabinomannan (LAM) antigen of acid-fast tubercle bacillus for use in a method of detecting acid-fast tuberculosis bacillus, i.e., Mycobacterium tuberculosis. See sections [0002], [0001], [0026], [0029], [0050] to [0052], [0056], [0176] to [0186], [0248], [0136] to [0143], [0146] and [0147]; and claims 17, 20, 18, 11, 10, 8, 9, 24, 29 and 28. The TB LAM monoclonal or scFv served both as the capture antibody and the detection antibody (first and second antibodies) in the specific detection of tubercle bacillary LAM. A suitable label substance such as gold colloid (i.e., metal particle) of 40 nm size was modified with a TB-LAM monoclonal antibody or MoAb1. See section [0255]; last half of sections [0264] and [0265]; sections [0268] to [0276]; and Example 4. A porous nitrocellulose carrier having a reaction site for immobilizing a monoclonal antibody to tubercle bacillary lipoarabinomannan antigen is taught. See sections [0131] and [0149]. 
Katsuragi et al. are silent on the presence in their kit of a compound containing silver e.g., silver nitrate, and a reducing agent reducing silver ions e.g., Fe2+, and the second monoclonal antibody being one that recognizes a 5-deoxy-5-methylthio-xylofuranose structure (MTX structure) of lipoarabinomannan (LAM).
	However, having a compound containing silver and a reducing agent reducing silver ions in an immunochromatographic kit used for antigen detection was routine and conventional in the art at the time of the invention. For example, Wada et al. disclosed the use of a silver-containing compound preferably silver nitrate, and a reducing agent capable of reducing silver ions, preferably Fe2+, in an immunochromatographic kit comprising a label substance such as colored gold or silver metal particles, preferably of 1 to 500 nm average size, modified with a  first antibody against a target substance such as an antigen to be detected, a porous carrier, preferably a nitrocellulose membrane with a reaction site in which a second antibody against the target substance is held, a phenanthroline skeleton-containing coloring reagent or a compound which develops color by reacting with H+ ions such as bromocresol green and a holding pad; and a detection method that uses said kit. Said kit further comprised a pot containing a silver ion solution. See claims; sections [007] to [0031], [0043], [0082], [0083], [0085] to [0087], [0050] to [0062] and [0093].  
Along with the express teaching that the MTX substitution has been identified in all M. tuberculosis isolates analysed to date, but is not reported in non-tuberculosis mycobacteria such as M. leprae or M. smegmatis (see the last two sentences of the paragraph bridging pages 3056 and 3057), Choudhary et al. disclosed epitope-specific monoclonal antibodies, A194-01 or  MoAb1, that recognize LAM and the 5-deoxy-5-methylthio-xylofuranose structure (MTX structure) of lipoarabinomannan and that detect Mycobacterium tuberculosis. See Figures; the paragraph bridging pages 3056 and 3057; 2nd paragraph on page 3054; and pages 3056 and 3057. That the prior art A194-01 monoclonal antibody and the MoAb1 monoclonal antibody are the same anti-lipoarabinomannan monoclonal antibodies used by Applicants in the instant application is evident from Applicants’ admitted state of the prior art as set forth in the last sentence of paragraph [0024] and the last four lines of page 24 of the instant specification. Given that these monoclonal antibodies are the same as those used by Applicants, they are expected have all the same intrinsic specificity and detection capacities as recited.
Given the routine practice in the art of having a silver-containing compound such as silver nitrate and a reducing agent reducing silver ions such as Fe2+ in a first antibody-containing and a second (capture) antibody-containing immunochromatographic kit as taught by Wada et al., given that a monoclonal antibody that recognizes the 5-deoxy-5-methylthio-xylofuranose structure (MTX structure) of lipoarabinomannan was known in the art as taught by Choudhary et al. and given that that the MTX substitution was identified in all M. tuberculosis isolates analysed to date, but not in certain other non-M. tuberculosis species of Mycobacterium as expressly taught by Choudhary et al., it would have been prima facie obvious to one of ordinary in the art before the effective filing date of the claimed invention to include Wada’s silver-containing compound such as silver nitrate and a reducing agent reducing silver ions such as Fe2+ and use Choudhary’s monoclonal antibody that recognizes the 5-deoxy-5-methylthio-xylofuranose structure (MTX structure) of Mycobacterium tuberculosis lipoarabinomannan as the second antibody in Katsuragi’s kit for convenient use to produce the instant invention.  Given Choudhary’s express teaching that the MTX structure has been identified in all M. tuberculosis isolates analysed to date, but not in certain non-M. tuberculosis species of Mycobacteria, one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of configuring a devised or providing an improved immunochromatographic kit that comprises a monoclonal antibody that recognizes the 5-deoxy-5-methylthio-xylofuranose structure (MTX structure) of Mycobacterium tuberculosis lipoarabinomannan, but would not be expected to detect other non-M. tuberculosis species of Mycobacteria that have been reported not to contain the MTX. Assembling an immunochromatographic kit using art-known products was conventional and routinely practiced in the art and was well within the realm of routine experimentation. 
It is ‘prima facie obvious to combine elements each of which is taught by the prior art to be useful for the same purpose, in order to form a third product to be used for the very same purpose. ‘[T]he idea of combining them flows logically from their having been individually taught in the prior art.’ See MPEP 2144.06. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Since the recited elements were known, used, and available in the prior art and one skilled in the art could have combined the elements in a kit as claimed by known methods with no change in their respective functions, the combination in a kit would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). In KSR v. Teleflex, 550 U.S. (2007), the Supreme Court decided that when elements, techniques, items, or devices are combined, united, or arranged, and when, in combination, each item performs the function it was designed to perform, the resulting combination --something the court called ‘ordinary innovation’-- is not patentable.  This can be true even if there is no teaching, suggestion, or motivation to make the combination. KSR International Co. v. Teleflex Inc.,127 S. Ct. 1727, 1741 (2007) also discloses that ‘[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results’.  To establish obviousness, it is not necessary that the motivation come explicitly from the reference itself.  The natural presumption that individually art-known agents beneficial in a kit and would provide a third composition also useful as a kit flows logically from each having been individually taught in the prior art. It should be noted that what would reasonably have been known and used by one of ordinary skill in the art need not be explicitly taught. See In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988).  In the instant case, the teachings expressly and impliedly taught in the cited reference(s) provide sufficient reason, suggestion, or motivation to combine their teachings.  The test of obviousness is not express suggestion of the claimed invention in any and all of the references, but rather what the references taken collectively would reasonably have suggested to those of ordinary skill in the art presumed to be familiar with them. In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). Obviousness does not require absolute predictability (see In re Lamberti, 192 USPQ 278), but only a reasonable expectation of success (see In re O’Farrell, 7 USPQ 2d 1673, Fed. Cir. 1988).  
Claims 1 and 4-15 as a whole are prima facie obvious over the prior art of record.
Relevant Art
20)	The reference made of record and not currently relied upon in any of the rejections is considered pertinent to Applicants’ disclosure: 
Badwan et al. (WO 2008/071335 A1) disclosed the use of a gold-labelled first antibody and a second capture antibody, each preferably an anti-lipoarabinomannan (LAM) or a tuberculosis-specific monoclonal antibody, in an immunochromatographic test device with a nitrocellulose membrane for rapid immunochromatographic detection of Mycobacterium tuberculosis, and a kit comprising said elements. See entire document including pages 5 and 10-13; and claims including claims 3, 5-9, 12, 13, 25 and 26. 
	Macary et al. (US 20130309237 A1) disclosed my2F12 or a purified human monoclonal antibody to ManLAM and a kit comprising the same for detection of a pathogenic mycobacteria infection. See at least sections [0132], [0009], [0037] and [0045]; and claims 114-116 and 106.
Conclusion
21)	No claims are allowed.
22)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
23)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
24)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
24)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        

October, 2022